Name: Council Regulation (EU, Euratom) NoÃ 577/2012 of 26Ã June 2012 adjusting the correction coefficients applicable to the remuneration and pensions of officials and other servants of the European Union
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: nan

 30.6.2012 EN Official Journal of the European Union L 171/1 COUNCIL REGULATION (EU, EURATOM) No 577/2012 of 26 June 2012 adjusting the correction coefficients applicable to the remuneration and pensions of officials and other servants of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Union, as laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Article 64 and Article 65(2) and 65(3) of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20 and Articles 64 and 92 of the Conditions of Employment of Other Servants, Having regard to the proposal from the European Commission, Whereas: There was a substantial increase in the cost of living in Estonia in the period from June to December 2011; the correction coefficients applied to the remuneration of officials and other servants of the Union should therefore be adjusted, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 2012, the correction coefficients applicable, under Article 64 of the Staff Regulations, to the remuneration of officials and other servants employed in the country listed below shall be as follows: Estonia 77,8. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 2012. For the Council The President N. WAMMEN (1) OJ L 56, 4.3.1968, p. 1.